UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly periodended JUNE 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Transition Period from to Commission File No.:1-33110 DEBT RESOLVE, INC. (Exact name of registrant as specified in itscharter) Delaware 33-0889197 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 White Plains Road, Suite 108 Tarrytown, New York (Address of principal executive offices) (Zip Code) (914) 949-5500 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVEYEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes oNo As of August 20, 2012, 87,887,703 shares of the issuer's Common Stock were outstanding. DEBT RESOLVE, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 4 Condensed Statements of Stockholders' Deficiency from January 1, 2012 through June 30, 2012 (unaudited) 5 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4T. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signature 30 CERTIFICATIONS 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DEBT RESOLVE, INC. CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Prepaid insurance Total current assets Fixed assets, net Other assets: Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable and other accrued liabilities $ $ Notes payable, current portion Notes payable-related parties, less deferred debt discount of $1,667 and $5,000 as of June 30, 2012 and December 31, 2011, respectively Convertible Short-term notes, net of deferred debt discount of $195,054 and $118,625 as of June 30, 2012 and December 31, 2011, respectively Lines of credit, related parties Total current liabilities Long term debt: Note payable, long term portion Convertible long-term notes, net of deferred debt discount of $45,804 and $333,145 as of June 30, 2012 and December 31, 2011, respectively Total long term debt Total liabilities Stockholders' deficiency: Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized; 87,137,703 and 85,587,703 shares issued and outstanding as of June 30, 2012 and December 31, 2011 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 3 DEBT RESOLVE, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Six months ended June 30, REVENUES: $ Costs and expenses: Payroll and related expenses Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Net loss from operations ) Other income (expense): Interest expense ) Amortization of debt discounts ) Other expense - ) - ) Net loss before provision for income taxes ) Income tax (benefit) - Net loss $ ) $ ) $ ) $ ) Net loss per common share -basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited condensed financial statements 4 DEBT RESOLVE, INC. CONDENSED STATEMENT OF SHAREHOLDERS' DEFICIENCY SIX MONTHS ENDED JUNE 30, 2012 (unaudited) Preferred stock Common stock Additional Paid In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2011 - - ) ) Sale of common stock - - - Fair value of options issued to employees for services - Beneficial conversion feature related to convertible notes - Net loss - ) ) Balance, June 30, 2012 - $
